Citation Nr: 0908550	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-35 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
gunshot wound to the lower lumbar region with damage to 
muscle group XX, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel
INTRODUCTION

The Veteran served on active duty from January 1942 to 
October 1945.  He was wounded in combat, for which he 
received a Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which continued a 40 percent rating for the 
Veteran's service connected gunshot wound residuals.  He 
continues to disagree with that rating.  

The Veteran had a hearing before a Decision Review Officer, 
at the RO, in January 2008.  In September 2008, a hearing was 
held before the undersigned Veterans Law Judge, who is the 
Board member making this decision and who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002).  Transcripts of both hearings are in 
the claims folder.  

In October 2008, the Board remanded the case for examination 
of the Veteran and a medical opinion.  The requested 
development has been completed and the Board now proceeds 
with its review of the appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board notes that the Veteran recently filed a claim for 
entitlement to service connection for bilateral hearing loss 
with tinnitus.  As this claim has yet to be adjudicated, it 
is referred to the RO for appropriate action.  


FINDING OF FACT

The service-connected residuals of a gunshot wound to the 
lower lumbar region with damage to muscle group XX are no 
more than moderately severe and are manifested by scar with 
slight tenderness over muscle group XX.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent, 
for the residuals of a gunshot wound to the lower lumbar 
region with damage to muscle group XX, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.56 and Code 5320 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

A notice that fully complied with the requirements of the 
VCAA was sent to the claimant in July 2006.  This letter 
provided the Veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
This initial duty-to-assist letter was provided before the 
initial adjudication of his claim in September 2006.  In 
August 2008, the Veteran was provided an updated notice for 
increased rating claims, in accordance with the holding of 
the United States Court of Appeals for Veterans Claims 
(Court) in Vazquez-Flores v. Peake; 22 Vet. App. 37 (2008).  
Thereafter, the appellant was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond.  This cured any 
notice defects before the agency of original jurisdiction 
(AOJ) readjudicated the case by way of a supplemental 
statement of the case issued in January 2009.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  Thus, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Therefore, the Board may 
decide the appeal without a remand for further notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records, including VA 
clinical records have also been obtained.  The Veteran has 
had hearings before a RO Decision Review Officer and a Board 
Veterans Law Judge.  He has had VA examinations and a medical 
opinion has been obtained.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Rating Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The service-connected muscle wound is currently rated under 
diagnostic code 5320 for Muscle Group XX (20).  Muscle Group 
XX functions in postural support of body; extension and 
lateral movements of spine.  It includes the spinal muscles: 
Sacrospinalis (erector spinae and its prolongations in 
thoracic and cervical regions) muscle group.  Injuries are 
rated as follows:  
        Cervical and thoracic region:
        Severe.........................................................        40
        Moderately Severe...........................................        
20
        Moderate......................................................
.....        10
        Slight..................................................
..............          0
        Lumbar region:
        Severe.........................................................        60
        Moderately Severe...........................................        
40
        Moderate......................................................
.....        20
        Slight..................................................
..............          0
38 C.F.R. Part 4, Code 5320 (2008).  

The current 40 percent rating represents a moderately severe 
injury to the lumbar region.  A higher rating would require a 
severe injury to the lumbar area.  The rating criteria 
describe moderately severe injury and severe injuries as 
follows:  
    (3) Moderately severe disability of muscles-
    (i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.
    (ii) History and complaint.  Service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section and, 
if present, evidence of inability to keep up with work 
requirements.
    (iii) Objective findings.  Entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.
    (4) Severe disability of muscles-
    (i) Type of injury.  Through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft 
parts, intermuscular binding and scarring.
    (ii) History and complaint.  Service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, 
worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.
    (iii) Objective findings.  Ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests 
of strength, endurance, or coordinated movements compared 
with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability:
    (A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.
    (B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area 
where bone is normally protected by muscle.
    (C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.
    (D) Visible or measurable atrophy.
    (E) Adaptive contraction of an opposing group of 
muscles.
    (F) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle.
    (G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56 (2008).  

Discussion

The Veteran claims that all of his back problems are due to 
his service-connected gunshot wound, and that they should be 
assigned a higher rating.  The service-connected disability 
is currently rated as 40 percent disabling for a moderately 
severe muscle injury under diagnostic code 5320.  

A higher rating in this case would require a severe muscle 
injury and the evidence here does not show any of the 
criteria for a severe muscle injury.  Specifically, the 
service treatment records show that in January 1945, the 
Veteran was wounded in action, sustaining a gunshot wound 
(rifle) to the lower part of the back.  Treatment consisted 
of sulfa powder and dressing.  Morphine was no required.  The 
Veteran was returned to duty.  In March 1945, the Veteran was 
hospitalized for gastrointestinal complaints and it was noted 
that his back had a scar over the right iliac crest 
posteriorly, where a bullet grazed one month earlier.  The 
wound was not mentioned on the October 1945 separation 
examination.  

The initial VA examination was in June 1951.  The Veteran 
complained of low back pain with occasional pain into the 
shoulder blades.  The examiner noted the wound was well 
healed but the Veteran complained of low back pain with 
occasional pain into the scapula.  Physical examination 
disclosed a 11/2 inch transverse scar over the right lower 
lumbar area with slight underlying damage to muscle group XX.  
There was no spine deformity or limitation of motion.  Leg 
signs were negative.  The diagnosis was residual of gunshot 
wound, lumbar region, slightly symptomatic scar with slight 
damage to muscle group XX.  

The Veteran was examined for this claim in August 2006.  He 
reported that the wounds were only debrided.  There was no 
surgery and nothing was broken or fractured.  He had a 
chronic back ache for years, but no specific flare-ups or 
incapacitating episodes.  Physical examination showed a 
normal station and gait.  Examination of his back revealed a 
small wound to the right side of his lumbar spinous muscles, 
over muscle group 20.  There was only slight tenderness to 
palpation.  No bony deformity was noted.  The Veteran could 
flex forward to 70 degrees and extend to 0 degrees.  Lateral 
flexion and rotation, left and right, were 20 degrees.  There 
was no evidence of any muscle hernia or of any nerve, artery, 
bone or joint damage.  The X-rays did not show any residual 
foreign bodies.  Repetitive use did not cause any increased 
aches, pains, soreness, tenderness or fatigability.  The 
diagnosis was residual shell fragment wound to the lumbar 
region, involving muscle group 20.   

The VA clinical notes reflect back complaints from time to 
time, but they do not show that the wound residuals were 
symptomatic.  For example, a July 2005 VA physical therapy 
note shows the Veteran complained of mid and low back pain 
from an injury while in service and he stated the pain had 
gotten progressively worse, with more frequent exacerbations.  
The therapist noted decreased strength and motion in the 
lumbar spine, as well as tenderness to palpation.  However, 
there was no comment from the therapist as to the wound 
residuals.  In January 2006, the Veteran's primary care 
provider noted the Veteran's back was still bothersome.  It 
was noted that he had back pain and osteoporosis on plain 
films, but wound residuals were not described.  In February 
2007, the primary care provider noted that the Veteran felt 
strongly that if he hadn't been injured in World War II, he 
would not have been having his back pain.  The doctor did not 
comment on that claim but noted there was osteoporosis and 
moderate osteoarthritis on plain films.  In November 2007, 
the Veteran did not complain about his back, but did complain 
of knee pain after using a chain saw and climbing a roof for 
various chores.  

In January 2008, the Veteran testified before a Decision 
Review Officer at the RO and in September 2008, he testified 
before the undersigned Veterans Law Judge.  In both 
instances, the Veteran described his current back pain and 
other symptoms and how his back disability limited his 
activities.  His testimony was credible as to his back 
symptoms, unfortunately, as a lay witness, he does not have 
the medical training to distinguish his wound residuals from 
the natural effects of aging.  Consequently, his testimony 
does not establish that the wound residuals warrant a higher 
rating.  

On VA examination, in November 2008, the claims file was 
reviewed.  It was noted that the Veteran sustained a gunshot 
wound to his back in 1945.  It was strictly tissue and 
muscles and did not involve bony injury or fracture.  Over 
the years he had some back pain.  The examiner indicated that 
was a separate issue.  Occasionally, the Veteran had a little 
muscle soreness on the right side, but no other significant 
residual from the wound, other than the scar itself.  
Physical examination disclosed the scar on the right side 
over muscle group 20.  There was some slight tenderness 
associated with it.  There was no evidence of any loss of 
power, weakness, or fatigue related to the wound itself.  The 
back pain was related to nonrelated arthritis.  Otherwise, 
muscle tone, etc., was intact.  The diagnosis was gunshot 
wound to the lumbar region involving muscle group 20.  

The examiner went on to note that the Veteran had 
degenerative arthritis and degenerative disc disease of the 
lumbar spine.  He could flex his spine forward to 75 degrees 
and extend backwards to 25 degrees.  Right and left lateral 
bending and rotation were all 25 degrees.  Repetitive use 
caused no change.  No flare-ups were noted.  There was 
tenderness and pain at extremes of motion.  Sensorimotor 
examination was intact.  There was no incapacitation.  Lumbar 
spine X-rays were noted to document arthritis and 
degenerative disc disease.  The final diagnosis was 
arthritis, degenerative disc disease lumbar spine.  The 
examiner concluded that the Veteran's back pain was a 
naturally aging process.  It was not related to his wound, 
nor was it aggravated by the same.  

Conclusion

The Veteran served honorably and was wounded in combat.  He 
feels that his service-connected wound residuals warrant a 
higher rating.  However, the Board must base its decisions on 
the rating criteria and the evidence of record.  Here, the 
medical records from the time of the injury to the present 
form a preponderance of evidence as to the extent of the 
disability.  The service treatment records and all subsequent 
records document an initial injury that was a slight grazing 
wound.  It was not the kind of wound that characterizes a 
severe injury.  It was not a through and through or deep 
penetrating wound or due to multiple missiles.  There was no 
bone involvement.  It did not require extensive debridement.  
There was no prolonged infection, sloughing of soft parts, or 
intermuscular binding and scarring.  The Veteran did not 
require hospitalization but was treated and returned to duty.  
The record does not show consistent complaints of the 
cardinal signs and symptoms of severe muscle disability.  
Instead, the objective findings are minimal.  There is a 
small well healed scar.  It is not ragged, depressed or 
adherent.  The scar does not indicate wide damage to the 
muscle group.  Palpation does not show loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
do not indicate any impairment of function.  The medical 
reports form a preponderance of evidence showing that the 
wound residuals do not approximate a severe muscle injury.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the Court in 
Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether staged 
ratings should be assigned.  We conclude that the service-
connected wound residuals have not significantly changed and 
uniform rating is appropriate in this case.  At no time 
during the rating period has the disability exceeded the 
criteria for a 40 percent rating.  

Other Criteria

The Board has considered all bases for claims reasonably 
raised by the record.  See Solomon v. Brown, 6 Vet. App. 396, 
400 (1994); EF v. Derwinski, 1 Vet. App. 324, 326 (1991); 
Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).  The Veteran 
claims that all of his back symptoms are due to his service-
connected wound.  So, the Board remanded the case, in October 
2008, for a medical opinion.  The examiner reviewed the 
claims file, including VA clinical notes, examination reports 
and X-ray studies.  After examining the Veteran, the 
orthopedist diagnosed arthritis and degenerative disc disease 
of the lumbar spine.  He expressed the medical opinion that 
the Veteran's back pain was a naturally aging process; and 
that it was not related to or aggravated by his gunshot 
wound.  Review of the file shows this is the only competent 
medical opinion on this point.  Its probative weight 
outweighs the Veteran's assertions as a lay witness by a 
considerable margin.  It convinces the Board that the 
Veteran's arthritic symptomatology should not be considered 
in rating his service-connected wound residuals.  

The regulations strictly prohibit rating service-connected 
disabilities using manifestations not resulting from service-
connected disease or injury.  38 C.F.R. § 4.14 (2008).  
However, even if the arthritic symptoms were part of the 
service-connected disability, a higher rating would not be 
warranted.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, ratings will be as 
follows, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  The 
current 40 percent rating will be assigned for a limitation 
of forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  The next higher rating, 50 percent requires 
unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent rating requires unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Codes 5235-5243 (2008).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Ibid., Note (5).  

That is, even if the osteoporosis and osteoarthritis were 
part of the service-connected disability fixation of the 
thoracolumbar spine in an unfavorable position would be 
required for a higher rating.  There is no evidence of 
ankylosis in this case.  The X-rays do not show such fixation 
and the August 2006 and November 2008 VA examinations display 
significant motion, not fixation of the spine.  

The Board has also considered the possibility of additional 
ratings.  There is no evidence of separately ratable 
associated objective neurologic abnormalities.  On the 
November 2008 VA examination, the examiner specified that 
the sensorimotor examination was intact.  Also, while the 
scar has been described as tender, it is well healed and not 
unstable or painful on examination, nor does the scar, by 
itself, limit back function.  Thus, there is no basis for a 
separate rating for the scar.  38 C.F.R. § 4.118 (2008).  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2008) have been 
considered whether or not they were raised by the Veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In this 
regard, the Board finds that there has been no showing by the 
Veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A rating in excess of the current 20 percent evaluation for 
the residuals of a gunshot wound to the lower lumbar region 
with damage to muscle group XX is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


